Citation Nr: 1232992	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected coronary artery disease effective as of February 28, 2005; and in excess of 30 percent effective as of March 21, 2011.

4.  Entitlement to a compensable disability rating for service-connected gastroesophageal reflux disorder with esophageal ulcer (hereafter "GERD") effective as of February 28, 2005; and in excess of 10 percent effective as of November 10, 2011.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, in relevant part, granted service connection for tinnitus and assigned a 10 percent disability rating effective February 28, 2005; and denied service connection for a heart condition, hypertension, hearing loss of the right ear, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, a bleeding ulcer, and a respiratory disorder.  By Notice of Disagreement submitted in August 2005, the Veteran initiated an appeal as to the denials of service connection for a heart condition, hypertension, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, and a bleeding ulcer.  He perfected an appeal as to these issues by filing a VA Form 9 in November 2005.  

In March 2008, the Board issued a decision denying service connection for a heart condition, hypertension, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, and a bleeding ulcer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in February 2010, the Court affirmed the Board's denial of service connection for major depressive disorder and posttraumatic stress disorder.  The Court found error, however, in the remainder of the Board's decision and vacated it and remanded the Veteran's claims for service connection for left ear hearing loss, hypertension, bleeding ulcer, heart condition and gastrointestinal disorder.  

In September 2010, the Board remanded the claims for additional development.  Thereafter, the RO issued a rating decision in June 2011 granting service connection for coronary artery disease.  This disability was evaluated as 10 percent disabling effective February 28, 2005 and as 30 percent disabling as of March 21, 2011.  The Veteran has disagreed with the disability ratings assigned to his service-connected coronary artery disease and perfected an appeal by filing a timely VA Form 9 in August 2011.  

In addition, in a rating decision issued in December 2011, the RO granted service connection for GERD as secondary to his service-connected coronary artery disease and assigned a noncompensable disability rating effective February 28, 2005  and a 10 percent disability rating effective November 10, 2011.  The Veteran has disagreed with the disability ratings assigned to his service-connected GERD and perfected an appeal by filing a timely VA Form 9 in April 2012.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss attributable to military service.

2.  The Veteran does not have hypertension attributable to military service.

3.  From February 28, 2005 to November 5, 2010, the Veteran's coronary artery disease was not productive of a workload of 7 or less METS, dyspnea, fatigue, angina, dizziness, or syncope; or manifested by cardiac hypertrophy or dilatation; or left ventricular dysfunction with an ejection fraction of 50 percent or less.

4.  As of November 5, 2010, the Veteran's coronary artery disease has been productive of a workload of 7 METS.  It has not been productive of dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 50 percent or less.

5.  Prior to November 10, 2011, the Veteran's GERD was not productive of two or more symptoms of persistent and recurrent epigastric distress such as dysphagia, pyrosis, and regurgitation.

6.  As of November 10, 2011, the Veteran's GERD has been productive of no more than persistently recurring symptoms of epigastric distress such as dysphagia, pyrosis, and regurgitation; but has not been productive of associated substernal, arm or shoulder pain or productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for a disability rating in excess of 10 percent for service-connected coronary artery disease were not met prior to November 5, 2010.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2011).

4.  As of November 5, 2010, the criteria for a disability rating in excess of 30 percent, but no higher, for service-connected coronary artery disease were met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2011).

5.  The criteria for a compensable disability rating for service-connected GERD were not met prior to November 10, 2011.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

6.  As of November 10, 2011, the criteria for a disability rating in excess of 10 percent for service-connected GERD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

Left Ear Hearing Loss

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA examinations conducted in March 2005 and March 2011 demonstrate that the Veteran has had normal hearing from 500 to 2000 Hertz with mild to moderate/moderately severe sensorineural hearing loss at 3000 to 4000 Hertz at pure tone thresholds greater than 40 decibels.  Consequently, the Board finds that the Veteran's left ear hearing loss meets the requirements for a hearing loss disability set forth in 38 C.F.R. § 3.385.

The Veteran has stated that he was exposed to noise in service while working in a boiler room.  The Veteran's DD 214 shows that he served in the Navy and his last duty assignment was aboard the USS Pine Island (AV-12).  It does not, however, indicate his military occupational specialty (MOS).  His service personnel records do show that he was rated as "FA," which stands for Fireman Apprentice, as of October 1962, and as "FN," which stands for Fireman, as of December 1963.  In addition, the Veteran submitted a buddy statement dated in May 2005 in which this individual indicates he served with the Veteran aboard the USS Pine Island (AV-12) in the boiler rooms.  The Veteran's service personnel records show he was received onboard the USS Pine Island on November 30, 1963, and continued to serve thereon until his discharge on May 24, 1965.  These records are, therefore, consistent with the Veteran's report of having been a fireman in service and having served in the boiler room.  The Board, therefore, finds that the evidence is sufficient to establish that the Veteran was exposed to noise in service as a fireman while serving in a boiler room.

As the Veteran has a current hearing loss and military noise exposure, the only remaining question is whether they are related.  Audiometric testing was not conducted at the Veteran's separation examination in May 1965.  There is no evidence, however, of the Veteran having a documented sensorineural hearing loss either during service or within one year after service.  The post-service medical evidence does not establish that the Veteran had left ear hearing loss pursuant to 38 C.F.R. § 3.385 until the March 2005 VA examination.  The Board acknowledges that the Veteran was noted to have mild to moderately severe mixed hearing loss in the left ear at VA in February 2003; however, it was noted that he had cerumen impaction in the left canal at that time.  He was referred to VA's ENT Clinic who cleaned out his left ear.  The Veteran's hearing was retested in November 2003 (at which time he reported an improvement in his hearing since his left ear was cleaned of cerumen), and the audiogram results demonstrated that his hearing in the left ear was within normal limits from 500 to 4000 Hertz.  The May 2005 VA examiner opined that it was not likely that the Veteran's current mild to moderate hearing loss was related to military noise exposure because previous testing in November 2003 was within normal limits.

The Board previously denied this claim in a March 2008 decision.  The Veteran appealed that denial to the Court.  In a February 2010 memorandum of decision, the Court found that the Board erred in relying on the May 2005 VA examiner's opinion as it was inadequate because he failed to accurately discuss the November 2003 report, to wit, that the speech recognition score was 88 percent, which is less than 94 percent set forth in 38 C.F.R. § 3.385, and why this 88 percent speech recognition score did not show impaired hearing.  Consequently, the Court vacated the Board's decision and remanded the Veteran's claim for a new VA audiological examination.

In September 2010, pursuant to the Court's order, the Board remanded for a new VA audiological examination for a new opinion especially addressing the 88 percent speech recognition score shown at the November 2003 audiometric testing.  The Veteran underwent the requested VA audiological examination in March 2011.  As a result of that examination, the examiner found the Veteran to have normal hearing from 500 to 2000 Hertz with a moderately severe sensorineural hearing loss for the left ear at the higher frequencies.  Speech recognition score was 94 percent using the Maryland CNC.  The VA examiner opined that it is not at least as likely as not the Veteran's current left ear hearing loss is related to military noise exposure.  She stated that the reasons for the opinion have not changed since the prior examination.  Hearing loss was denied in the past on several evaluations.  As for the November 2003 test results (it is noted the examiner referred to "October" 2003 testing, but the Board finds that reference to be an error not detrimental to her opinion), the examiner stated that pure tone testing was normal for VA rating purposes for 500 to 4000 Hertz.  She further stated that the speech testing for this test cannot be used for rating purposes due to the lack of use of the Maryland CNC word list and the lack of multiple presentation levels.  She noted that speech recognition testing that day was within normal limits (94 percent) for speech.  The Board finds that this medical opinion is adequate as it addresses the evidence of record as to the Veteran's hearing loss as well as the inadequacies of the previous medical opinion.  Consequently, it is highly probative and persuasive evidence against the Veteran's claim.

The Board notes that the Veteran is capable of presenting lay evidence regarding his belief that he has a current left ear hearing loss as a result of his service.  Nevertheless, where, as here, a medical opinion is required to provide a nexus opinion to link the current disability to military service, only a qualified individual can provide that evidence.  As a layperson, the Veteran is not qualified to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, his statements are not competent evidence and, therefore, lack probative value to establish a nexus between his current left ear hearing loss and noise exposure while serving in the military.  

Furthermore, the Board acknowledges the Veteran's arguments that the November 2003 VA audiometric testing showed hearing loss at the 6000 and 8000 Hertz frequencies and, thus, this test did not show the Veteran had "normal hearing" as the RO stated.  This argument, however, overlooks the fact that, for VA compensation purposes, the only relevant frequencies used in determining whether a hearing impairment is present are 500 through 4000 Hertz.  Consequently, for VA compensation purposes, the November 2003 audiometric test results do show normal hearing.

As for the treatise evidence submitted by the Veteran's attorney, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The article submitted by the Veteran's attorney was not accompanied by the opinion of any medical expert linking the Veteran's hearing loss to his in-service noise exposure.  Thus, the medical article submitted is insufficient to establish the required medical nexus.

Consequently, in the present case, the only competent, credible and probative medical opinion evidence does not establish that the Veteran's current left ear hearing loss is related to service.  Consequently, the Board finds that the preponderance of the evidence is against the claim of service connection.  The preponderance of the evidence being against the Veteran's claim for service connection for a left ear hearing loss, the benefit-of-the-doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.

Hypertension

The Veteran claims that he has hypertension related to military service or as secondary to major depressive disorder or posttraumatic stress disorder.  

The Veteran's service treatment records, which include a July 1962 entrance examination and a May 1965 separation examination, are associated with the claims file.  The Veteran's blood pressure was recorded as 132/70 at his entrance to service and 120/98 at his discharge from service.  The service treatment records are, however, negative for any reference to treatment for or diagnosis of hypertension.  

The Veteran has stated that he was first diagnosed with hypertension in the 1970s and was given medication for it by his private physician.  Private medical records dating back to 1978 have been associated with the claims file as part of the Veteran's Social Security Administration records obtained in April 2011.  A January 1978 treatment note indicates the Veteran's blood pressure was 126/86.  The impression was borderline blood pressure.  He was supposed to return in six months for a recheck but there is no record of it.  The next record is from early 1981 (date not clear) when he was seen for a cold.  His blood pressure was noted to be 140/100.  The next dated note is from June 1981 and his blood pressure was noted to be 130/88.  The impression again was borderline blood pressure.  It appears that at this time or sometime before October 1981, the Veteran was placed on an antihypertensive medication (Enduron 5 mg daily).  His blood pressure was checked in October 1981 and May 1982 and was 140/84 and 124/86, respectively.  In January 1984, the Veteran was seen for an upper respiratory infection although his physician noted that he had a history of mild hypertension and was on Enduron 5 mg a day.  He was educated on hypertension and recommended to come back in the Spring for a physical.  He was not, however, seen again until November 1984 when he presented with a cold.  His blood pressure was 124/80.  Despite that, a formal diagnosis of "hypertension, etiology unknown, probable essential," was rendered.  Subsequent private and VA treatment records show the Veteran has continued to be treated for his hypertension with multiple medications.

As noted, there is medical evidence of a current diagnosis of hypertension.  However, there is no showing of a relationship to the Veteran's period of military service.  The Veteran's service treatment records do not document that the Veteran was treated for or diagnosed to have hypertension during service.  The private medical records associated with the claims file document that the Veteran was diagnosed with essential hypertension of unknown etiology in November 1984 although they show he was monitored for elevated blood pressure as early as January 1978 and was placed on medication most likely in 1981.  The Veteran has stated that he was treated for hypertension starting in January 1976.  

The Board previously denied this claim in a March 2008 decision.  The Veteran appealed that denial to the Court.  In a February 2010 memorandum of decision, the Court found that the Board erred in not providing an adequate explanation as to why a VA examination had not been obtained.  Specifically, it found that the Board inappropriately discounted favorable evidence in considering whether the evidence met the "low threshold" required for indicating that current disabilities were associated with the Veteran's service.  Such evidence included the Veteran's lay statements, a buddy statement, and a private physician's statement as to the Veteran's stress in service, and the elevated blood pressure reading at the separation examination.  Consequently, the Court vacated the Board's decision and remanded the Veteran's claim for it to take this evidence into consideration in determining whether or not a medical examination is required.

In September 2010, pursuant to the Court's order, the Board remanded for a VA hypertension examination for a medical opinion as to the etiology of the Veteran's hypertension.  The Veteran underwent VA hypertension examination in March 2011.  The examiner noted the Veteran's reported history and his current medication regimen.  The examiner noted review of the Veteran's service treatment records and the recorded blood pressure readings on entry and separation examinations - 132/70 and 129/98, respectively.  He indicated that review of the service treatment records otherwise indicates no evidence of hypertension as being diagnosed or treated.  He indicated that there were no blood pressure readings in the service treatment records that would be consistent with a diagnosis of hypertension as having its onset while on active military duty.  The one-time diastolic reading of 98 in May of 1965 (at the separation examination) does not constitute a diagnosis of hypertension and, based on the Veteran's history, he was not diagnosed to have hypertension until the 1970s which would be a number of years following his discharge from active military duty.  

The Veteran's blood pressure at the time of the VA examination was 144/92.  Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension.  S1 and S1 heart sounds were present.  There were no extra heart sounds.  The heart's rhythm was regular.  

After rendering a diagnosis of hypertension, the examiner opined it was less likely than not that the Veteran's hypertension was due to or a result of any event, injury, illness, disease, circumstance or other event that occurred while on active military duty.  As mentioned earlier, it was noted that the Veteran did have a blood pressure reading of 120/98 at the time of his discharge and separation physical in May 1965.  His blood pressure reading on entrance physical in July 1962 was 132/70.  Despite this isolated one time diastolic blood pressure reading of 98, the examiner stated there was no evidence of hypertension as having its onset while the Veteran was on active military duty as review of his records does not indicate any blood pressure readings that would constitute a diagnosis of hypertension while on active military duty.  With regard to the Veteran experiencing stress due to circumstances that occurred while on active military duty, the examiner again stated that there was no evidence that any stress that may have occurred while on active military duty manifested as hypertension while on active military duty or within one year of release from active military duty.  The examiner stated that there is simply a lack of medical evidence to support that the Veteran's currently claimed hypertension is due to or a result of any circumstance, event, injury, illness, or disease that occurred while on active military duty.  Such an opinion is consistent with the post-service readings and the Veteran's own history of when hypertension was first diagnosed.

In short, there is no competent, credible and persuasive evidence that the Veteran's hypertension had its onset during service or within a year of his separation from active service, or that it is otherwise related to his active service.  By the Veteran's own report, the onset of his hypertension was in the 1970s and this report is supported by the available private treatment records, which show the Veteran was followed in the 1970s for borderline blood pressures with an actual diagnosis of hypertension not rendered until November 1984.  The Veteran's lay statements relating his hypertension to his military service are not competent as such requires medical expertise to render a diagnosis of hypertension as well as a medical opinion as to its etiology, which the Veteran does not have.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, his statements are not probative to establish a relationship between his current hypertension and his military service.

The Board further notes that the Veteran had originally claimed that his hypertension was secondary to his mental condition to include posttraumatic stress disorder.  The record demonstrates that the Veteran has been diagnosed to have major depressive disorder, but not posttraumatic stress disorder, that has actually been related not to the Veteran's military service but to his medical disabilities resulting from work-related injuries he sustained in the 1980s.  (The Board denied service connection for a psychiatric disability in its March 2008 decision, and the Court affirmed that denial in its February 2010 decision.)  Consequently, service connection for a mental disorder has not been established and, as a result, service connection for hypertension as secondary thereto is not warranted.

Finally, the Board acknowledges that the Veteran, via his attorney, has alleged that his hypertension is either due to exposure to herbicides or asbestos while in service.  With regard to the claim that the Veteran's hypertension is related to herbicide exposure, the Board acknowledges that the RO has found that the Veteran is entitled to the presumption of exposure to herbicides found in 38 C.F.R. § 3.307(a)(6) as it has granted service connection for coronary artery disease based on this presumption of exposure.  The Board notes that, unlike coronary artery disease, however, hypertension is not a disease recognized as related to exposure to herbicides as set forth in 38 C.F.R. § 3.309(e).  In fact, VA (based upon findings by the National Academy of Health) has specifically determined that presumptive service connection based upon herbicide exposure is not warranted for hypertension.  See 75 Fed. Reg. 81,332 (Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2010) (Dec. 27, 2010).  Neither the Veteran nor his attorney has submitted any evidence to contradict the scientific evidence relied upon by VA in making this determination.  Nor have they made any proffer that such evidence exists.  Consequently, the Board finds that service connection for hypertension is not warranted on the basis that it is due to or related to the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam.

As for the allegation that the Veteran's hypertension is related to exposure to asbestos, the Board does not find this to be a basis for finding that service connection for hypertension is warranted.  The Board notes VA has recognized that inhalation of asbestos fibers can produce the following diseases:

fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis;
tumors;
pleural effusions and fibrosis;
pleural plaques;
mesotheliomas of pleura and peritoneum;
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).

VA Adjudication Procedures Manual (M21-1MR), Part IV, Subpart ii, 2.C.9.b.

Hypertension is not a disease that VA has recognized as being associated with exposure to asbestos.  Furthermore, the Board is not aware of any scientific or medical support for the proposition that hypertension results from exposure to asbestos.  Neither the Veteran nor his attorney has submitted any evidence or proffer to support this bare allegation.  Consequently, the Board finds that service connection for hypertension is not warranted on the basis that it is due to exposure to asbestos in service.

In conclusion, the Board finds that the preponderance of the evidence is against the claim.  Hence, service connection for hypertension is not warranted.

Notice and Assistance Requirements

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in March 2005, prior to the initial agency of original jurisdiction (AOJ) decision on his claims.  In addition, notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided in March 2006.  The Board finds that the notices provided fully comply with VA's duty to notify, although the March 2006 notice was not timely.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).    Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and attainable evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claims in May 2005 and March 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in this case.  Additional efforts to assist or notify him would serve no useful purpose.  

II.  Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claims for higher evaluations for his now service-connected coronary artery disease and GERD are original claims that were placed in appellate status by his disagreement with the initial rating awards.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Coronary Artery Disease

In a rating decision issued in June 2011, service connection for coronary artery disease was granted and a 10 percent disability rating was assigned effective February 28, 2005.  A higher disability rating of 30 percent was assigned effective March 21, 2011.  The Veteran has disagreed with the assigned ratings.

The Veteran's coronary artery disease had been evaluated under Diagnostic Code 7005.  The schedular criteria provide that a 10 percent rating is warranted when the evidence shows workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required.  A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is documented coronary artery disease manifested by more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest rating, 100 percent, is warranted when there is evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular (LV) dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalent by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except when the left ventricular ejection fraction has been measured and is 50 percent or less.  38 C.F.R. § 4.100(b)(2).

The medical evidence of record shows that, in September 2003, the Veteran's VA primary care physician decided to have the Veteran undergo cardiac work up due to complaints of chest pain and pressure that the Veteran related to his anxiety.  A November 2003 follow-up note indicates a Cardiolyte stress test conducted in October showed severe fixed and reversible perfusion defects in the inferior wall with an ejection fraction of 45 percent.  It was noted that the Veteran had a family history of his father dying of a myocardial infarction at age 59 and his mother alive but having had a myocardial infarction at age 82.  It is also noted that the Veteran had several cardiac risks, including gender, age, hypercholesterolemia and hypertension.  On January 12, 2004, at the VA Medical Center, the Veteran underwent left heart catheterization with coronary angiography and left ventriculography, which demonstrated the Veteran had two-vessel coronary artery disease with sequential 40 percent, 60 percent and 70 percent left anterior descending artery lesions, and a 70 percent ostial first diagonal lesion.  There was also a 90 percent stenosis in the mid portion of the circumflex.  It was also noted, however, that left ventricular systolic function was preserved with an ejection fraction of 70 percent.  After reviewing options, the Veteran agreed to proceed with percutaneous intervention.  On January 21, 2004, at a private hospital, the Veteran underwent percutaneous coronary intervention with stent placement in the distal left circumflex, distal left anterior descending artery, mid left anterior descending artery and proximal left anterior descending artery.  It is further shown that, on January 31, 2004, the Veteran presented to the VA emergency room with complaints of chest pain and numbness in his extremities intermittently throughout the day.  He was transferred back to the private hospital where he had his previous procedure.  A myocardial infarction was ruled out but he was found to have bandemia, hypokalemia and hyponatremia.  After determining there was no cardiac event that needed treatment, the Veteran was returned to the VA for further treatment for his bandemia, hypokalemia and hyponatremia.  It was felt his symptoms were related to hypokalemia and an oral infection.  On follow up with his VA primary care physician on February 10, 2004, the Veteran indicated he was on potassium and feeling much better.  He denied having any angina.  He further reported feeling well on potassium replacement with no further symptoms at follow up with the Cardiology Clinic on February 24, 2004.  

Subsequent VA treatment notes demonstrate the Veteran did well after his surgery without any further complaints of angina until August 2010 when he admitted to his primary care physician that he occasionally felt a pressure-type sensation across his chest.  Noting he was on aspirin therapy, beta blocker therapy and nitrate therapy as well as ACE inhibitor therapy, his primary care physician was concerned and recommended the Veteran have an exercise echocardio stress test done.   A November 2010 addendum note indicates the Veteran underwent the stress test on November 5, 2010, and it demonstrated an ejection fraction of 55 percent and base line inferior wall hypokinesis (although the actual report of the test is not of record).  These results were again noted by the Veteran's primary care physician in February 2011.  His conclusion was that the Veteran was obviously on well optimized anti-ischemic therapy at that time and the wall motion abnormality is likely related to an old infarct.

The Veteran underwent a VA heart examination in March 2011.  The examiner noted that the Veteran had a history of coronary artery disease.  In addition, objective testing, including stress test and electrocardiograms (EKGs), indicate that he has suffered an old likely silent myocardial infarction.  He also noted the Veteran's history of undergoing stent placement to the coronary artery in 2004.  It was further noted that the Veteran presently described some vague chest pressure and heaviness.  It was noted he underwent a cardiac stress test in November 2010 at which he did a Bruce protocol and went 6 minutes, which would correlate to 7 METS.  His ejection fraction on echocardiogram was noted to be 55 percent.  The examiner noted there was no history of congestive heart failure, dizziness, syncope, fatigue or dyspnea.  

On physical examination, S1 and S2 heart sounds were present.  There were no extra heart sounds.  The heart rhythm was regular.  There was no evidence of abnormal breath sounds.  Heart size was noted to have been normal on the echocardiogram done in November 2010.  

The diagnosis was coronary artery disease.  The examiner noted there were no effects on the Veteran's usual occupation and resulting in work problems (although it was also noted that the Veteran was not working at that time).  The examiner stated there were effects on the Veteran's usual daily activities due to having a workload of 7 METS or less.
  
After review of the medical evidence, the Board finds that the evidence establishes that a disability rating of 10 percent is warranted as of February 28, 2005, as there is no evidence at that time of the Veteran's workload in METS or evidence of cardiac hypertrophy or dilatation established by electrocardiogram, echocardiogram or X-ray.  Rather, the evidence establishes that he had no complaints of symptoms including angina, dyspnea, fatigue, dizziness or syncope and he had no episodes of congestive heart failure or an ejection fraction of 50 percent or less.  The evidence merely demonstrates he was on well optimized anti-ischemic therapy.  Thus, the evidence demonstrates that the Veteran was on continuous medication for his coronary artery disease.

The Board does find, however, that a 30 percent disability rating is warranted as of November 5, 2010, the date of the stress test that showed the Veteran had exercise tolerance consistent with 7 METS, rather than the date of the March 2011 VA examination.  The report of the November 2010 stress test is not of record and the Board acknowledges that it was the VA examiner who indicated the Veteran had stress tolerance consistent with 7 METS; however, the examiner's conclusions were based upon the November 5, 2010 stress test.  Consequently, the Board finds that November 5, 2010, is the date it is first factually ascertainable that the criteria for a 30 percent disability rating were met, not the March 2011 VA examination.

The Board finds, however, that a disability rating in excess of 30 percent is not warranted because the medical evidence fails to establish that the Veteran has had any episodes of congestive heart failure; that his workload is 5 METs or less and results in dyspnea, fatigue, angina, dizziness, or syncope; or that he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board acknowledges that the medical evidence shows that the Veteran had a Cardiolyte stress test in October 2003 that estimated his left ventricular ejection fraction to be 45 percent, which would be consistent with a 60 percent disability rating.  The Veteran, however, did not file his claim for service connection until the end of February 2005, almost a year and a half later.  Furthermore the October 2003 Cardiolyte stress test was done prior to the Veteran's cardiac catheterization with stent placement in January 2004.  Consequently, the evidence the Veteran's attorney uses to argue for a higher disability rating is too old and not representative of the severity of the Veteran's coronary artery disease at the time he filed his claim or thereafter.  The fact is that, at the time the Veteran filed his claim, the evidence shows his coronary artery disease was stable on his medication regimen without any complaints of symptoms related thereto.  Moreover, the relevant medical evidence (which is that after the Veteran's claim was filed in February 2005) demonstrates that the Veteran's left ventricular ejection fraction was no less than 55 percent as shown on the November 2010 stress test, which was the first one conducted after his surgery in January 2004 because of his vague complaints in August 2010 of chest pressure, which the Board notes was the first type of complaint he had since the January 2004 stent placement.  

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the evidence does not establish that the rating criteria are inadequate for evaluating the Veteran's coronary artery disease.  The evidence shows that the Veteran's coronary artery disease has been essentially stable since his stent placement in January 2004.  There is no evidence that he has symptoms or impairment resulting from his coronary artery disease that are extraordinary and not contemplated by the rating criteria.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's coronary artery disease represents an extraordinary disability picture such that the rating schedule is rendered inadequate to evaluate the disability; therefore, referral for consideration of an extraschedular disability rating is not warranted.

Consequently, the Board finds that a disability rating in excess of 10 percent is not warranted from February 28, 2005, to November 5, 2010; however, a 30 percent disability rating, but no higher, is warranted as of November 5, 2010.  To that extent only, the Veteran's appeal for a higher initial disability rating for his service-connected coronary artery disease is granted.

GERD

In a rating decision issued in December 2011, service connection for the Veteran's GERD was granted and a noncompensable disability rating was assigned effective February 28, 2005.  A higher disability rating of 10 percent was assigned effective from November 10, 2011.  The Veteran has disagreed with the assigned ratings for his now service-connected GERD.

The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the diagnostic criteria set forth in Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Words such as "moderate" and "severe" are not defined in the VA Schedule for rating disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Private treatment records show the Veteran has had complaints of epigastric upset since as early as November 1984.  They also show that in 1990 he was diagnosed with an ulcer that was confirmed by an Upper Gastrointestinal Series that showed mild to moderate reflux, evidence of esophageal reflux, and a small ulceration or erosion at the base of the duodenal bulb.  At that time, he was prescribed Axid for this problem.  The available treatment records show (and the Veteran has consistently reported) that sometime in either 1990 or 1991, he had an epigastric bleed.  Subsequent treatment records showed this condition continued to improve on and was responsive to medication.  

VA treatment records show that, when he first came in for treatment at the VA Medical Center in October 2000, he had no complaints relating to his GERD or previous history of ulcers.  In March 2004, the Veteran presented to the VA emergency room with complaints of chest pain.  Since this was shortly after his stent placement in January 2004, he underwent cardiac work up for this but no new findings were made.  Thus, the physician felt that the Veteran's chest pain was atypical and most likely GERD, which was confirmed after the Veteran responded to a GI cocktail he was given.  He was, therefore, discharged home with a prescription for omeprazole.

In April 2005, the Veteran was hospitalized for two days for an upper gastrointestinal bleed with an esophagogastroduodenoscopy (EGD) showing gastric and esophageal ulcerations that were healing.  At the time, he reported that he normally was on 40 mg of omeprazole but that he had run out approximately six weeks before.  He also reported that since his stents were placed he was taking Motrin 325 mg (however, from his description of the pill, it was actually thought to be enteric-coated aspirin, which is consistent with his medications list).  He further reported a prior history of having a bleeding ulcer in 1990 from ibuprofen use.  After EGD showed several healing ulcerations as well as several spots of erosion, the Veteran was restarted on omeprazole 40 mg daily, which he was advised he would need to take indefinitely.  He was further advised not to take any nonsteroidal anti-inflammatories since this was his second bleed on them.  He was discharged stable without signs of further bleeding.

Subsequent VA treatment records show no further complaints of or treatment for bleeding ulcers.  His GERD was stable on omeprazole without complaints of any symptoms.

At VA examination in March 2011, the Veteran was assessed for irritable bowel syndrome (IBS) since his initial claim for a gastrointestinal condition included IBS.  The Veteran, however, denied any symptoms of IBS and the examiner noted there was no record of treatment for or diagnosis of IBS.  The Veteran did state he experienced some loose stools on a weekly basis but did not report any abdominal pain, cramping, incomplete evacuation, alternating constipation or other symptoms that would meet the diagnostic criteria for IBS.  

On physical examination, it was noted the Veteran's overall general health was good, and there were no signs of weight loss, malnutrition, anemia, fistula, abdominal mass or abdominal tenderness.  The assessment was that there was insufficient clinical evidence to warrant a diagnosis of IBS.

The Veteran also underwent a VA stomach, duodenum and peritoneal adhesions examination in March 2011.  This examination report notes the Veteran's history of bleeding ulcers in April 2005 and that upper endoscopy showed esophageal ulcers.  It was noted that the condition had improved on current treatment with omeprazole.  It was noted there were no periods of incapacitation due to stomach or duodenal disease nor were there episodes of abdominal colic, nausea, vomiting or abdominal distention.  The Veteran denied having gnawing or burning pain.  The Veteran's height was 73 inches and his weight was 231 pounds.  There were no signs of weight loss, malnutrition or anemia.  The assessment was status post gastrointestinal bleed without effect on usual daily activities.

The Veteran underwent another VA examination in November 2011.  At this examination, he reported continuing to have GERD symptoms to include heartburn (pyrosis), reflux and regurgitation.  He reported taking omeprazole 40 mg daily with breakthrough symptoms occurring approximately one to two times per week lasting 30 minutes to an hour for which he used over-the-counter antacids.  The examiner did not note that there were any signs or symptoms of anemia, weight loss, nausea, vomiting, hematemesis, melena or substernal or arm or shoulder pain.  Furthermore, the examiner did not note that the Veteran's GERD was productive of considerable impairment of health.

Based upon a review of this evidence, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected GERD prior to the November 10, 2011 VA examination.  This is the first evidence of record that demonstrates the Veteran has recurrent and persistent symptoms of GERD.  VA treatment records prior to November 2011 and the previous VA examinations in March 2011 fail to demonstrate that the Veteran reported having any symptoms related to his GERD.  In fact, the last treatment note prior to the November 2011 VA examination, which is from August 2011, showed no complaints of GERD symptoms by the Veteran and the Assessment & Plan list did not reference any problem at that time.  The last treatment note of record that mentions the Veteran's GERD and prior gastrointestinal bleed was a February 2010 VA primary care physician note that indicated he denied any gastrointestinal symptoms on a review of symptoms and he was to continue on the omeprazole 40 mg.  Consequently, the evidence of record fails to demonstrate that the Veteran had symptoms of GERD to warrant a compensable disability rating prior to November 10, 2011.

The Board acknowledges that the Veteran had an upper gastrointestinal bleed in April 2005 but this episode lasted only for a day or two and the Veteran was discharged from the hospital after two days in stable condition and without any evidence of continued bleeding.  Furthermore, the subsequent evidence shows he has not had any gastrointestinal bleeding since that time.  Nor is there any showing in the evidence that this upper gastrointestinal bleed caused any harm to the Veteran's overall health.  Thus, the Board does not find that this temporary and very brief episode of gastrointestinal bleeding warrants providing a compensable disability rating for this period.

The evidence of record establishes the Veteran's first report of recurrent and persistent GERD symptoms was at the November 2011 VA examination, and thus a 10 percent disability rating is warranted as of that date.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate that his persistent and recurrent symptoms of GERD are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  In fact, the November 2011 VA examiner noted the Veteran was in overall good health and that he denied having any substernal, arm or shoulder pain as a result of his GERD.  Consequently, the Board finds that the evidence of record fails to demonstrate that the criteria for a disability rating higher than 10 percent is warranted as of November 10, 2011.

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  In the present case, the Board finds that the evidence does not establish that the rating criteria are inadequate for evaluating the Veteran's GERD.  The evidence shows that the Veteran's GERD has been essentially stable since March 2004 when he was placed back on medication for it, except for the single temporary and very brief episode of an upper gastrointestinal bleeding in April 2005.  Furthermore, there is no evidence that he has symptoms or impairment resulting from his GERD that are extraordinary and not contemplated by the rating criteria.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's GERD represents an extraordinary disability picture such that the rating schedule is rendered inadequate to evaluate the disability; therefore, referral for consideration of an extraschedular disability rating is not warranted.

Consequently, the Board finds the preponderance of the evidence is against finding that a compensable disability rating for the Veteran's GERD is warranted from February 28, 2005, to November 10, 2011; and that a disability rating in excess of 10 percent is warranted as of November 10, 2011.  The Board finds, therefore, that the Veteran's appeal must be denied.

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was sent to the Veteran in March 2005, prior to the initial adjudication of his claims for service connection.  Although notice relating to claims for higher ratings was not sent to the Veteran, the Board notes that the Veteran's claims were originally ones for service connection, which were granted in the June 2011 and December 2001 rating decisions.  Thereafter, the Veteran disagreed with the evaluations of these now service-connected disabilities.  Consequently, because the Veteran's claims were initially ones for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claims for service connection were substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in March 2011and November 2011, which examinations provided findings necessary to apply the rating criteria.  Significantly, the Board observes that he does not report that these conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease is denied prior to November 5, 2010.

Entitlement to a disability rating of 30 percent for service-connected coronary artery disease is granted from November 5, 2010, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease from November 5, 2010, is denied.

Entitlement to an initial compensable disability rating for service-connected GERD prior to November 10, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected GERD from November 10, 2011, is denied.   
 

REMAND

The Board finds that remand of the Veteran's application to reopen a claim of service connection for right ear hearing loss is necessary for additional development before a final decision can be rendered.

Service connection for right ear hearing loss was initially denied on the basis that audiometric testing failed to demonstrate there was a hearing impairment in the right ear pursuant to 38 C.F.R. § 3.385.  The Veteran filed a claim to reopen the prior denial of service connection in May 2009.  The RO continued the denial for service connection for right ear hearing loss because the evidence failed to demonstrate the criteria for a service-connectible right ear hearing loss were met.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

VA audio examination conducted in March 2011 demonstrated that right ear hearing pure tone thresholds from 500 through 400 Hertz were at the following decibels:  20, 15, 15, 30, and 35.  Speech discrimination in the right ear was 94 percent.  Thus, these audiometric results do not meet the criteria in 38 C.F.R. § 3.385.  

The record, however, contains a VA audiological treatment note from July 2011 that shows the Veteran was seen for hearing aids.  Audiometric testing results are noted at the bottom of the treatment note and appear to show the following hearing pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
?
20
15
35
65
85
?
15
20
40
60
70

Speech audiometry revealed speech recognition ability of 94 percent bilaterally; however, it is not clear whether the Maryland CNC word list was used.

The Board notes that the record does not indicate which results relate to which ear and, thus, the actual report of the audiometric results is necessary for evaluation purposes.  Nevertheless, the results in the July 2011 treatment note suggest that the Veteran has bilateral hearing loss consistent with the criteria in 38 C.F.R. § 3.385.  With regard to the right ear, however, the note also indicates that there was debris in the right ear canal.  The Board notes that the record demonstrates the Veteran has had trouble with debris in his ears and has had to have his ears cleaned for cerumen build up and/or impaction multiple times in the past and that when he has this problem it affects his hearing.  

As the March 2011 VA examiner was not given an opportunity to review the July 2011 audiometric results and respond to their validity, the Board finds that remand is necessary to obtain a new VA audiology examination to determine whether the Veteran has right ear hearing loss consistent with the requirements set forth in 38 C.F.R. § 3.385.

The Board further notes that, audiometric test results from February and November 2003 indicate that the Veteran's speech recognition in the right ear was 92 percent, which is less than the 94 percent set in 38 C.F.R. § 3.385.  Consequently, this evidence raises the question as to whether the Veteran had a right ear hearing loss that met the criteria for a service-connectible hearing disability back in 2003.  The examiner should be asked to address whether this evidence answers that question.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file the report of audiometric testing conducted in July 2011 at the VA Medical Center in Omaha, Nebraska.

2.  Scheduled the Veteran for a VA audiology examination.  The claims file must be provided to the examiner for review in conjunction with the examination.

Prior to conducting audiometric testing, the examiner must inspect the Veteran's right ear and ensure that it is clear of any debris/cerumen to ensure that the test results are not affected by any blockage.  The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  Audiometric testing should be conducted, including speech discrimination.  Thereafter, the examiner should render an opinion as to whether the Veteran currently has a right ear hearing impairment as defined for VA compensation purposes in 38 C.F.R. § 3.385.  If so, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current right ear hearing loss is due to acoustic trauma incurred during active service.  The Veteran's history of noise exposure should be considered, as well as prior audiometric test results.  The examiner should specifically address whether the 92 percent speech discrimination score obtained in February and November of 2003 is competent and credible evidence of a right ear hearing impairment as defined in 38 C.F.R. § 3.385.  The examiner should provide a complete explanation for the bases for the opinion, including discussion of evidence contrary to the opinion rendered.  

3.  Thereafter, the Veteran's claim to reopen for service connection for right ear hearing loss should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


